Case: 10-10876       Document: 00511516886          Page: 1    Date Filed: 06/22/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                             June 22, 2011

                                         No. 10-10876                        Lyle W. Cayce
                                                                                  Clerk

KELLY B. LANGLEY; CLASSIC CLIPS, L.C.,

                                                     Plaintiffs - Appellants,
v.

CHASE BANK USA NA,

                                                     Defendant - Appellee




                      Appeal from the United States District Court
                           for the Northern District of Texas
                                Dist. Ct. No. 3:10-CV-587


Before JOLLY and HAYNES, Circuit Judges, and VANCE * , District Judge.
PER CURIAM:**
        Kelly Langley and his company, Classic Clips, individually, and on behalf
of a putative class, sued Chase Bank for alleged breaches of the implied duty of
good faith and fair dealing under Delaware law arising out of a business loan
transaction. The district court granted Chase Bank’s motion to dismiss for
failure to state a claim, reasoning that the facts stated in the complaint, taken
as true, did not state a claim for breach of that duty. Having reviewed and

       *
            Chief Judge of the Eastern District of Louisiana, sitting by designation.
       **
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-10876   Document: 00511516886      Page: 2   Date Filed: 06/22/2011



                                 No. 10-10876

considered the pertinent portions of the record, the parties’ briefing, and their
oral arguments in light of Delaware law, we conclude that the district court
made no error warranting reversal. Nemec v. Shrader, 991 A.2d 1120 (Del.
2010). Accordingly, the judgment of the district court is AFFIRMED.




                                       2